UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK TYRONE HATFIELD,

                Defendant - Appellant.



                             No. 13-4151


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK TYRONE HATFIELD,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:99-cr-00068-WO-1; 1:08-cr-00063-
WO-1)


Submitted:   December 27, 2013             Decided:   January 14, 2014


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Derrick Tyrone Hatfield appeals the district court’s

orders revoking his supervised release and sentencing him to

thirty-six months’ imprisonment.            On appeal, Hatfield argues the

district court erred in revoking his supervised release and that

the sentence is unreasonable.          We affirm.

             In   1999,    Hatfield    pled   guilty        to    distribution     of

cocaine base and was sentenced to 120 months’ imprisonment with

a five-year term of supervised release.                     (Case No. 1:99CR68).

In 2008, he pled guilty to escape from federal custody and was

sentenced    to   eleven    months    followed     by   a    three-year     term   of

supervised release.        (Case No. 1:08CR63).

             In 2009, Hatfield consented to modified conditions of

his supervised release, including substance abuse treatment and

a four-day period of intermittent confinement.                      After Hatfield

admitted to committing more violations, in 2010, the district

court revoked Hatfield’s supervised release in Case No. 1:08CR63

and sentenced Hatfield to twenty months’ imprisonment followed

by sixteen months of supervised release on the same terms and

conditions    previously     imposed.       The    court      added   the   special

condition    that   Hatfield    complete      at    least        twelve   months   of

inpatient drug treatment.            With respect to Case No. 1:99CR68,

the district court continued Hatfield on supervised release for

thirty-six months.         This period of supervision was to resume

                                        3
upon release from the custodial sentence imposed for the escape

conviction in Case No. 1:08CR63.

               Hatfield’s second term of supervision began July 1,

2011.       On June 26, 2012, the probation officer petitioned for

revocation of Hatfield’s supervised release, alleging Hatfield

was terminated unsuccessfully from the Durham Rescue Mission on

May     28,    2012,        and     that   Hatfield           committed          other       crimes.

Specifically,          on     June    7,   2012,           Hatfield        was    arrested         for

misdemeanor assault on a female, misdemeanor contributing to the

delinquency of a juvenile, and aggressive driving.                                     On June 23,

2012, Hatfield was arrested for misdemeanor assault on a female

and misdemeanor assault on a child under twelve.                                      The petition

further alleged Hatfield did not notify his probation officer

within seventy-two hours of his arrests.

               Hatfield admitted that he did not complete the program

at    the     Durham    Rescue       Mission,         and     that    he     did       not    notify

probation      of     his     June   7,    2012       arrest.         Hatfield         denied      the

criminal       conduct        underlying         his        arrests.             After       hearing

testimony, the district court concluded Hatfield had violated

the    terms     of    his     supervised        release.             In    addition         to    the

violations       he         admitted,      the       district         court        found      by     a

preponderance          of     the    evidence        that     Hatfield           was    guilty      of

careless      and     reckless       driving         on    June   7    and       of    misdemeanor

assault on a female on June 23.                           The district court ultimately

                                                 4
revoked Hatfield’s term of supervised release and sentenced him

in case      no.    1:99CR68         to    the    statutory             maximum      of    thirty-six

months,   twenty-four           months          above          the   Sentencing       Commission’s

advisory policy range of six to twelve months.                                       It imposed no

further   supervision           and       no    additional            sentence       or    supervised

release in case no. 1:08CR63.

             We     review       a     district               court’s     decision         to     revoke

supervised release for abuse of discretion.                                     United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                                To revoke release,

the   district      court       must      find        a       violation    of    a    condition        of

release      by    a     preponderance            of          the     evidence.            18    U.S.C.

§ 3583(e)(3) (2012).             We review for clear error factual findings

underlying        the   conclusion             that       a    violation     of      the    terms      of

supervised release occurred.                      See United States v. Carothers,

337 F.3d 1017, 1019 (8th Cir. 2003).

             In     this    case,         Hatfield             admitted     that      he        did   not

complete the inpatient treatment program ordered by the court

and   that    he       failed    to       notify          his       probation     officer         within

seventy-two hours of his June 7 arrest.                                  Hatfield’s admissions

to these Grade C violations were sufficient by themselves to

support the revocation.                See U.S.S.G. § 7b1.1(a)(3).                         On appeal,

however, Hatfield argues that the court clearly erred in finding

that he assaulted his wife on June 23.                                     The district court

outlined in great detail its reasons for finding unreliable Mrs.

                                                  5
Hatfield’s testimony that her husband did not assault her, and

after reviewing the transcript of the hearing, we conclude that

its    findings       were      not    clearly       erroneous.             Based    on   this

determination         and    Hatfield’s       admitted       violations,        we    likewise

conclude      that     the     court    did    not    err    in    revoking         Hatfield’s

supervised release.

               Hatfield      next      argues       his    sentence      is    unreasonable

because       the    district     court       did    not    adequately        consider    the

Sentencing Commission’s relevant policy statement or attendant

range.        When examining a sentence imposed upon revocation of

supervised          release,     this     court       “takes       a   more     deferential

appellate posture concerning issues of fact and the exercise of

discretion          than       reasonableness             review       for     [G]uidelines

sentences.”          United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).                               The court will

affirm a revocation sentence that falls within the statutory

maximum, unless it finds the sentence “plainly unreasonable.”

United States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                                 In

reviewing      a     revocation        sentence,      the    court      first       determines

whether the sentence is unreasonable, using the same general

analysis employed in reviewing original sentences.                              Id. at 438.

Only     if     the     sentence         is     procedurally           or     substantively

unreasonable will the court consider whether it is “plainly” so.

Id. at 439.

                                                6
           A    revocation    sentence      is   procedurally     reasonable   if

the    district    court     has     considered     the     policy     statements

contained in Chapter Seven of the Guidelines and the applicable

18 U.S.C. § 3553(a) (2012) factors, see Crudup, 461 F.3d at 440,

and provides an adequate explanation for the sentence imposed,

United States v. Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010).

The court need not provide as detailed an explanation as that

required to support an original sentence.                 Crudup, 461 F.3d at

439.    A sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should receive the sentence imposed.              Id. at 440.        “[T]he court

ultimately has broad discretion to revoke its previous sentence

and impose a term of imprisonment up to the statutory maximum.”

Id. at 439. (internal quotation marks omitted).

           On     appeal,    Hatfield       contends      that,   although     the

district court acknowledged the advisory range of six to twelve

months, his sentence is procedurally unreasonable because the

district   court    failed    to   refer    to    the   policy    statements   in

Chapter Seven of the Guidelines or the applicable range when

fashioning its sentence.           When imposing a revocation sentence,

the    district    court     “must     consider     the     policy     statements

contained in Chapter 7, including the policy statement range, as

‘helpful assistance.’”       Moulden, 478 F.3d at 656.



                                        7
             In this case, the district court did more than just

acknowledge       the   advisory       Guidelines         range    of   six    to   twelve

months at the commencement of sentencing.                     While pronouncing its

sentence, the court explicitly opined that a sentence within the

advisory Guidelines range would simply be insufficient, given

the court’s repeated attempts to arrange treatment options for

Hatfield.      The court cited its consideration of the applicable

range,      the    arguments       of     counsel,         Hatfield’s         statements,

circumstances of the current violations and offenses, as well as

Hatfield’s        history   and     characteristics               in    fashioning     the

sentence.     At the very least, the district court’s consideration

of the range was implicit in the court’s detailed reasoning for

imposing the statutory maximum sentence.                      See United States v.

Davis, 53 F.3d 638, 642 (4th Cir. 1995).                      The commentary to the

policy statements in Chapter Seven makes clear that district

courts should focus on the defendant’s “failure to follow the

court-imposed       conditions     of     .       .   .   supervised     release     as   a

‘breach of trust’” when imposing revocation sentences.                               USSG,

Ch. 7, Pt. A, introductory cmt. n.3(b).                           Here, the district

court      specifically     noted       Hatfield’s          continuing,        undeterred

involvement in criminal activity and his failure to successfully

complete treatment programs as directed by the court.

             We conclude that Hatfield’s thirty-six-month sentence

is   not    unreasonable.         To    the       contrary,       the   district     court

                                              8
correctly      calculated        the   policy     statement      range,    adequately

explained its sentence, and appropriately relied on the relevant

§ 3553(a) factors in sentencing Hatfield. *                     Having discerned no

procedural       or     substantive       error      in   the     district    court’s

imposition       of     the   sentence,        “it   necessarily        follows     that

[Hatfield’s] sentence is not plainly unreasonable.”                       Crudup, 461
F.3d at 440.

               Based on the foregoing, we affirm the district court’s

judgments.       We further deny Hatfield’s pro se motions to file

supplemental briefs.          We dispense with oral argument because the

facts    and    legal    contentions      are     adequately     presented     in    the

materials      before     this    court   and     argument      would   not   aid    the

decisional process.

                                                                              AFFIRMED




     *
       To the extent Hatfield argues his sentence is unreasonable
because the district court improperly relied on its findings
that Hatfield was guilty of careless and reckless driving on
June 7, 2012, and of misdemeanor assault on a female on June 23,
2012, we reject this argument having found that such findings
were not clearly erroneous.



                                           9